El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
El único motivo que alegan los apelantes en apoyo de su recurso contra la resolución de la corte inferior que aprobó un memorándum de costas con una partida de $300 por honorarios de abogado es que esa cantidad es excesiva, porque habiendo sido presentada contra el mismo apelado, al mismo tiempo, otra demanda de injunction de la misma naturaleza por otros demandantes y habiendo sido defen-dido por el mismo abogado, el estudio hecho para el otro caso ha debido servirle para el presente por lo que habién-dosele concedido en el otro procedimiento $300 por hono-rarios de abogado será suficiente en el presente la canti-dad de $75 por ese concepto.
El hecho en que se funda .el apelante no es suficiente para declarar que es excesiva la cantidad fijada por la corte inferior como honorarios de abogado del apelado aunque dichas demandas sean de igual naturaleza, pues cada caso ha de apreciarse por lo que de él aparezca, aparte de que pueden haber ocurrido actuaciones en este caso que no tu-vieran lugar en el otro, como parece haber sucedido, pues *594en el otro injunction no linbo juicio porque antes de que tu-viera lugar desistieron los demandantes del procedimiento.
La resolución apelada debe ser confirmada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Hutchison y Franco Soto.